                                                                                                                      FILED
                                     UNITED STATES DISTRICT COURT
                                                                                                                     FEB 20
                                                            for the                                                           2019
                                             Northern District of West Virginia                              U.S

    HENRY WRIGHT, Petitioner,                                                                                            WVNE



                    Plaintiff(s)
             v.                                                                           5:18-CV-35
                                                                      Civil Action No.
    WARDEN ENTZEL, Respondent.



                    Defendant(s)

                                        JUDGMENT IN A CIVIL ACTION
      The court has ordered that:
         E   Judgment award        fl Judgment costs    E   Other




     This action was:
        []tried by jury            tried by judge        decided by judge




      decided by Judge Frederick P. Stamp, Jr.
IT IS ORDERED that the Magistrate Judges Report and Recommendation is Affirmed and Adopted; that Respondents motion to dismiss,
or alternatively, for Summary Judgment is GRANTED; that the Petition for Writ of Habeas Corpus is DENIED and DISMISSED WITH
PREJUDICE as it challenges the decision of the Commission and DENIED and DISMISSED WITHOUT PREJUDICE as it seeks relief
under Rule 35(b) of the Criminal Rules of the District of Columbia Superior Court; and that this Civil Action is DISMISSED and
STRICKEN from active docket of this Court.




                                                                       CLERK OF COURT
Date:        February 20. 2019                                         Cheryl Dean Riley


                                                                                Signature of Clerk or Deputy Clerk
